Case 8:20-cv-01661-KKM-TGW Document 15 Filed 09/07/21 Page 1 of 2 PagelD 1776

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

RONALD L. LAMBERTSON,

 

Plaintiff,
V. Case No. 8:20-cv-1661-KKM-TGW
COMMISSIONER OF SOCIAL
SECURITY,
Defendant.
/
ORDER

Ronald Lambertson filed this action seeking review of the Commissioner’s decision
to deny him Supplemental Security Income benefits. (Doc. 1). The Magistrate Judge issued
a report recommending that the Court reverse and remand the Commissioner’s decision.
(Doc. 14). The fourteen-day deadline for the Commissioner to object to the report passed,
and no objection was filed. After de novo review, the Court concludes that the Magistrate
Judge’s Report and Recommendation should be adopted.

The following is ORDERED:

1. The Magistrate Judge’s Report and Recommendation (Doc. 14) is

ADOPTED.

2. The Commissioner’s decision is REVERSED and REMANDED for
Case 8:20-cv-01661-KKM-TGW Document 15 Filed 09/07/21 Page 2 of 2 PagelD 1777

proceedings consistent with the Magistrate Judge’s report.

3. The Clerk is directed to enter judgment in Lambertson’s favor consistent
with 42 U.S.C. §§ 405(g) and 1383(c)(3), terminate any pending motions
and deadlines, and close this case.

ENTERED in Tampa, Florida, on September 7, 2021.

father Klinlall Mizell

Kathryn“Kimball Mizelle
United States District Judge
